Notice to Applicant
The amendment filed 12/23/2020 has been entered. The following has occurred: Claims 1 and 10 have been amended; Claims 3, 7, 15, and 18-21 were previously canceled; No new claim has been added; 
Claims 1-2, 4-6, 8-14, and 16-17 are pending.
Effective Filling Date: 8/6/2015.
Inventor(s): Ramesh Korra, Christian Billman, Teresa Breitach, and Uchenna Chilaka. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to Provisional Application 62/202,062, filed on 8/6/2015.
Information Disclosure Statement
The Information Disclosure Statements filed 12/23/2020 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Response to Amendment
35 U.S.C. 112(b) Rejections are withdrawn in light of the amended claim limitations. 
35 U.S.C. 112(a) Rejections are maintained in light of the amended claim limitations. 
35 U.S.C. 103 Rejections are maintained in light of the amended claim limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4-6, 8-14, and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1 and 10 recite “automatically placing each of said plurality of customers into a prioritized customer ranking based on the automatically determined amount of money;” however, the Specification does not provide written description on how the determined amount of money that each said customer of the plurality of customers previously spent at said store location is prioritized into a prioritized customer ranking. That is, the Specification, paragraphs [0072]-[0076] discussed utilizing an analytics engine that gathers data associated with the user and prioritize based on personal information such as upcoming event such as wife’s birthday. In paragraphs [0018], [0022], [0066], [0084], [0092], and [00114] discussed that the personalized information/data about the customer includes previous purchases information. However, the Specification does not describe how the prioritizing of prioritizing customer ranking is performed based determined amount of money previously spent. There is no specifics on how the comparing is supposed to be performed to prioritize the customer service. For example, is the prioritizing of the customer list in order of most amount of money previously spent, least 
Claims 2, 4-6, 8-9, 11-14, and 16-17 depend from claims 1 and 10 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Statler et al. (US 2013/0030915 A1), hereinafter “Statler” in view of Postrel (US 2015/0140982 A1), in view of Fredlund et al. (US 2008/0306749 A1), hereinafter “Fredlund,” and further in view of Henderson et al. (US 9741045 B1), hereinafter “Henderson.”
Regarding claims 1 and 10 Statler discloses a computer-implemented method (Para. [0088]) and a non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method prioritizing customer service, the method (Para. [0035], [0050], [0067], [0072] customer priority) comprising:
automatically receiving, when a customer enters a store location (Para. [0051]-[0052], [0066]), at a  store's computing system and from at least one beacon of a plurality of beacons, location information indicating that a plurality of customers have entered a retail store location (Statler, Para. [0037]-[0038], [0045], [0048], “Customers may access service provided by technology integration layer 430 via customer interaction layer 410 and customer services layer 420. As described above, customers may access shopping assistant server 110, or execute shopping assistant client 132, using various devices, such as smartphones, tablets, kiosks, point-of-service stations, shelf displays, displays mounted on shopping carts, websites, etc. Technology integration layer 430 may leverage technology provided by the user device, such as, for example, cameras, near field communication (NFC), barcode readers, quick response (QR) code readers, WiFi, GPS, etc. Customers may access the various services provided by customer services layer 420 through shopping assistant client 132, which in an aspect interfaces with customer services layer 420 via one or more client/developer application programming interfaces (APIs).” Disclosing a near field communication (NFC), Wifi, and/or GPS communicating with user device to access with system shopping assistant client, which teaches the limitation: receiving, at a store’s computing system and from at a beacon information that a customer is at a retail store location. Note: Both near field communication (NFC) and WiFi communication are wireless communication technologies currently being installed in most of today’s smartphone (See http://zugara.com/beacon-vs-nfc-infographic) and are similar (performs the same function as) to beacon communication for the use of improving in-store customer experience and support);
the location information provided to said at least one beacon from a mobile device in possession of each of said plurality of customers (Para. [0037]-[0038], [0045], [0048] and specifically para. [0043], discloses accessing “location information of a customer or a mobile device being used or carried by the customer.”);
automatically providing, to the store’s computing system and from an application operating on the mobile device, personal information for each of said plurality of customer (Claim 22, Para. [0007], [0038], [0045] and Abstract disclose shipping assistance clients enhance customer in-store and online shopping experience; Further in para. [0029]-[0033] disclose customer communication device coupled to a shopping assistance server. “Other examples of communication device 130 may include any other device that enables the customer to interact with the shopping assistant server 110 while in a store such as a kiosk provided in the store, an electronic shelf display, a point-of-sale station, etc. Moreover, customers may use a device that enables the customer to interact with shopping assistant server 110 via a website over a wired or wireless internet connection, such as a laptop computer, a desktop computer, etc.” Further, para. [0034]-[0035] disclose shopping assistance server may include customer profile lookup component configured to retrieve customer profile information, which is automatically accessing/providing personal information of a customer. Further, para. [0043] discloses accessing “location information of a customer or a mobile device being used or carried by the customer.” Which is location information (i.e. personal information) is accessed from the mobile device. Para. [0039], [0042], [0048], [0052], [0064], disclosing a shopping assistant client application on a mobile device to communicate (i.e. transmit and receive data/information) with the server which is representative of the personal information for each of the plurality of customers automatically accessed from a mobile application operating on the customer’s mobile device),
the personal information for each of said plurality of customer comprising: a name, an age, an address, a number of children, and at least one upcoming important date (Statler, para. [0072], “the customer information may include, for example, the customer name, priority status, a photograph of the customer, information about the product(s) the customer is interested in, the customer position or location information, an indication of whether or not the customer wants help, and/or other customer information that may be helpful in providing shopping assistance.” Para. [0035], [0067], and [0069], “A customer profile may include information such as, for example, information regarding customer preferences, a customer's priority level, purchase history, income level, the customer's known needs/interests, activities, payment accounts, loyalty accounts, credit score, etc.”);
automatically accessing, via the store’s computing system, a database comprising a previous purchase history for each of said plurality of customers (Para. [0035], [0067], and [0069], “A customer profile may include information such as, for example, information regarding customer preferences, a customer's priority level, purchase history, income level, the customer's known needs/interests, activities, payment accounts, loyalty accounts, credit score, etc.”);
automatically determining, at the store's computing system, an amount of money that each said customer of the plurality of customers previously spent at said store location; automatically placing each of said plurality of customers into a prioritized customer ranking based on the automatically determined amount of money (Claim 2 and Para. [0035], [0050], [0067], [0072] disclosing prioritizing customer based on customer profile, buying habit, customer’s buying power and priority level (e.g., a measure of how valuable the customer may be to the retailer, for example, based on one or more of a credit rating, purchase history, etc. The Office takes the position that the purchase history of the customer would include an amount of money that the customer have previously spent at that store location);
automatically providing, from the store's computing system and to a sales associate's mobile device, the prioritized customer ranking for each customer based on said automatically assigned amount ; and
indicating, in the automatically provided prioritized customer ranking, said customer that a store employee should contact to serve and help (Fig.2 and Para. [0035]-[0036] disclose the shopping assistance server (i.e. store’s computing system) receives customer information and the system will determine to send help dispatch to the customer based on customer profile of priority level (i.e. the prioritized customer ranking). Further in Abstract and Para. [0030], [0038] disclose that the application is used to enhance customer in-store experience, the information would most like be send to a store employee at the store location. Further note that, in order for the system to dispatch a help assistant to the customer, the assistant (i.e. retailer employee) would have to be able to view the transmitted indication by the system on display to help the customer, see Claim 28, Para. [0072] and Figure 8 reference 802, 822, 846, and 848 for retailer/store employee providing customer help to the customer based on customer information of priority status indication),
said indicating including a present location of the customer within the retail store, said indicating of said customer based on said personal information automatically received from said mobile device in possession of each plurality of customers when each of said plurality of customers entered said store location (Claims 22, 47, Para. [0043], “Navigation tools may provide location information of a customer or a mobile device being used or carried by the customer. In an aspect, such location information may be combined with the planograms/space plans/maps to track the customer's movements throughout a store. In particular, for example, in-store navigation methods may be provided that leverage global positioning system (GPS) or other satellite and/or terrestrial location information provided by a customer's mobile device working in conjunctions with in-store location points, which may be obtained, for example, from planograms combined with space maps or store maps, to pinpoint a customer's location. The navigation tools may also be used to provide information to the customer about the location of products of interest.” Para. [0066], “the shopping assistant server 110 interfaces with a plurality of components to enhance a customer shopping experience. Knowing the location of the customer can also be helpful in providing a positive customer service experience. In one aspect, as depicted at 826, a location request may be transmitted to a location service 806 to determine the customer location. The location service 806 may compute the customer location based on a variety of factors such as, for example, planograms/store maps, in-store wireless access points, GPS or other satellite or terrestrial location information obtained from the mobile device of the customer, or a combination thereof, etc. For example, a customer location may be known, such as via GPS, up to the point of entering a building, while an inside location determination system, e.g. a network of local access points that can trilaterate or triangulate the location of the customer inside the building, and thus the combination of outside and inside location information can be used to accurately locate the customer within the building. In some aspects, the customer's location is determined based on the known locations of one or more products the customer scans. The location service 806 then returns the customer location, as depicted at 828. In one aspect, location service 806 may be implemented by a location server 1000, as depicted in FIG. 10. Location server 1000 may include a retail location database 1004 for storing planograms/store maps/store layout information provided by retailers. Location server 
In sum, Statler discloses a method for prioritizing customer service, as discussed above. The only difference between Statler and the claimed invention is that, Statler does teach NFC and WiFi communication, however, one can argue that NFC and WiFi is not technologically the same as beacon communication or Staler does not specifically teach (italic emphasis included): receiving, at a store’s computing system and from a beacon, information that a customer is at a retail store location. 
For the purpose of expediting compact prosecution, the Examiner will introduce, Postrel, which is in the field of wireless beacon communication system, specifically teaches (italic emphasis):
automatically receiving, when a customer enters a store location, at a store's computing system and from at least one beacon of a plurality of beacons, location information indicating that a plurality of customers have entered a retail store location, the location information provided to said at least one beacon from a mobile device in possession of each of said plurality of customers (Postrel, Abstract and Para. [0006] disclose: “A wireless beacon message management system and method of operating the system with a mobile device. At least one wireless beacon is strategically located in a premises, such as a building or other geocentrically defined area (which discloses a beacon located at said store location). Each wireless beacon has means for transmitting a wireless beacon signal, wherein the wireless beacon signal includes a beacon data message (which is accessing personal information) that has a beacon identification that identifies the beacon transmitting the signal, and optionally the content being .
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to combine the feature of accessing information by a beacon located at a defined location taught by Postrel, with the teaches of Statler for the motivation of incorporating advantageous benefits of low energy Bluetooth communication and superior indoor positioning system than satellite GPS for the benefits of lower cost of energy consumption and more precision in locating user with mobile device (Postrel, Para. [0002]). Further, the claimed invention is merely a combination of old elements in a similar wireless communication field of endeavor. In such combination each element merely would have performed the same wireless communication related function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to 
While, the combination of Statler and Postrel make obvious the method and computer product for prioritizing customer service. Statler does teach the personal information comprising, “customer name, priority status, a photograph of the customer, information about the product(s) the customer is interested in, the customer position or location information [i.e. address], …” and “customer preferences, a customer's priority level, purchase history, income level, the customer's known needs/interests, activities, payment accounts, loyalty accounts, credit score, etc.” (Statler, para. [0035], [0067], [0069], [0072]). Postrel also teaches that the user profile also includes user name, address, gender, race, sexual preference, age, hobbies, interests, and the like (Postrel, para. [0098]). 
However, the combination of Statler and Postrel fails to explicitly disclose the personal information comprising, a number of children and at least one upcoming important date. 
Fredlund, which is directed to a system and method of online marketing of image-related materials, which explicitly teaches:
the personal information for each of said plurality of customer comprising: a name, an age, an address, a number of children, and at least one upcoming important date (Fredlund, page 5 lines 17-23, “Information obtained about the consumer can be from a number of different sources. This can include information voluntarily provided by the consumer, such as name, birth date, sex, marital status, address, occupation, schooling, number of children, hobbies, interests, etc. Information about the consumer can also include behavioral data, for example, records of Internet shopping patterns, types of products or services purchased, and web sites frequently visited.” The user profile includes information such as name, birth date (i.e. upcoming important date), address, number of children, and shopping patterns, types of products or service purchased). 

Statler does teach the limitation of prioritizing of customers based on customer profile information of previous purchase history (Claim 2 and Para. [0035], [0050], [0067], [0072]). Further, it is old and well-known in the art for one ordinary skilled in the art to determine amount of money that was spent at that said store location from the purchase history of the customer. Still, for the purpose of compact prosecution, the Examiner will introduce Henderson to teach that the amount of money spent is part of information identified from purchase history. 
Henderson is directed to a method for ranking merchants that includes receiving in a cardless payment system a current location of a mobile device of a customer, which specifically teaches:
automatically determining, at the store's computing system, an amount of money that each said customer of the plurality of customers previously spent at said store location; automatically placing each of said plurality of customers into a prioritized customer ranking based on the automatically determined amount of money (Henderson, Col. 13 Lns. 37-45, “ranking system can consider previous purchase history. Conventional credit card processors have access to data including a merchant's name, a total transaction amount, and a date. In addition to this data, the ranking system can also access previous purchase history that includes data about itemized purchases at merchants. The itemized purchase data can include a name for each item purchased, a stock-keeping unit (SKU) to uniquely identify items, universal product code (UPC), or a price for each item.” Total transaction at a merchant is part of the information received from previous purchase history. Henderson also teaches prioritizing or ranking 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the information of total transaction amount as part of purchase history information in the determination of ranking as taught by Henderson, with the modified system and method of Statler, Postrel, and Fredlund for the motivation of completeness of the transaction record.  
Regarding claims 2 and 11, the combination of Statler, Postrel, Fredlund, and Henderson make obvious the method of claim 1 and computer product claim of 10. Statler further discloses automatically displaying said personal information for viewing on the sales associate’s mobile device at said store location (Fig.2 and Para. [0029], [0033]-[0036] disclose customer request help or do not disturb message to the shopping assistance server and the system will determine to send help dispatch to the customer based on customer profile. Further in Abstract and Para. [0030], [0038] disclose that the application is used to enhance customer in-store experience, the information would most like be send to a store employee at the store location. Further note that, in order for the system to dispatch a help assistant to the customer, the assistant (i.e. employee) would have to view the request transmitted by the system on display).
Regarding claims 4 and 12, the combination of Statler, Postrel, Fredlund, and Henderson make obvious the method of claim 1 and computer product claim of 10. The combination further discloses automatically accessing personal information by the at least one beacon of the plurality of beacons located at said retail store location (Statler, Para. [0048], “Customers may access service provided by technology integration layer 430 via customer interaction layer 410 and customer services layer 420. As described above, customers may access shopping assistant server 110, or execute shopping assistant client 132, using various devices, such as smartphones, tablets, kiosks, point-of-service stations, shelf displays, displays mounted on shopping carts, websites, etc. Technology integration layer 430 may  receiving at a beacon information that a customer is at a retail store location. Additionally, Postrel also teaches automatically accessing personal information by the at least one beacon of the plurality of beacons located at said retail store location (Postrel, Abstract and Para. [0006]).
Regarding claims 5 and 13, the combination of Statler, Postrel, Fredlund, and Henderson make obvious the method of claim 1 and computer product claim of 10. Statler further discloses automatically accessing personal information from a database (Para. [0035] and [0065] discloses customer profile associated with the customer is remotely stored on a network server which is a database).
Regarding claims 6 and 14, the combination of Statler, Postrel, Fredlund, and Henderson make obvious the method of claim 1 and computer product claim of 10. Statler further discloses automatically accessing personal information of a plurality of customers from a plurality of respective mobile devices at a store location (Para. [0037]-[0038] and [0048] disclose one or more communication devices with one or more shopping assistance clients can communicate with the server).
Regarding claims 8 and 16, the combination of Statler, Postrel, Fredlund, and Henderson make obvious the method of claim 1 and computer product claim of 10. Statler further discloses generating a promotion for said customer based on said personal information (Para. [0069] discloses “the shopping assistant server 110 may request offers to be provided to the customer 802, as depicted at 838, from an offer service 812. Offers may provide incentives, such as discounts, to entice a customer to make a .
Regarding claims 9 and 17, the combination of Statler, Postrel, Fredlund, and Henderson make obvious the method of claim 8 and computer product claim of 16. Statler further discloses displaying said promotion on the mobile device of said customer while said customer is located at said store location (Para. [0069] discloses “a customer may stand in front of coat display for 10 minutes (as detected by navigation services), and during that time retailer may offers a get $5 off on your next visit offer. The customer may view the offer, but continues browsing. After a period of time, such as 15 minutes have passed, the customer may scan one of the manufacturer's products, and the manufacturer may provide a $20 dollar off if you buy today offer.” The indication of “detected by navigation service” discloses customer is located in store location. “Customer may view the offer” discloses the promotion offer or discount is displayed in customer mobile device. Additionally, see Claim 37-39 and Para. [0046], [0075]).
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Hess et al. (US 8510163 B2) is directed to system and method for prioritizing queue for retail establishments. In addition to mobile devices may receive advertisement, offers, and coupons.
Xiao et al. (US 20120158934 A1) is directed to a system and method for prioritizing queue process.
Hanson et al. (US20160012375A1) which is directed to methods and systems for managing customer queues using local positioning technology are presented. In some attributes associated with a beacon signal received by a customer computing device and an identifier associated with the customer computing device. Subsequently, the computing platform may determine an identity of a customer using the customer computing device. The computing platform then may determine a location of the customer using the customer computing device based on the one or more attributes associated with the beacon signal. Thereafter, the computing platform may select at least one queue from one or more maintained queues based on the location of the customer. Then, the computing platform may update the at least one selected queue based on the identity of the customer to add the customer using the customer computing device to the at least one selected queue.
Hurewitz (US 20140365334 A1) is directed to a system and method that monitors a customer's movements, locations, product interactions, and purchase behavior within a physical retail store. Emotional reactions to physical items and the virtual display are also tracked. The customer can utilize a mobile device app to request assistance from a retail store clerk. The app determines the position of the customer's mobile device within the store, such as by using Bluetooth beacons, and then transmits this position and a request for assistance to a server computer.
Zhao (US20140058870A1) is directed to consumer shopping, and in particular, to assisting a consumer, via a customer-merchant key coupling, with offline shopping and electronic payment transaction. In Abstract, “when a customer approaches or enters a merchant's store the customer has signed up with, the user device carried by the customer wirelessly broadcasts a signal for the customer key unique to the merchant key. When the merchant server picks up the signal, the service provider communicates to the merchant server information in the user's profile including identifiers, shopping preferences, or the shopping history of the customer, subject to any user-created restrictions contained in the profile so that a sales clerk of the store may approach the customer to give recommendations, suggestions, or other assistance with shopping, based on the information.” which teaches the claimed invention for providing customer service based on user’s profiled retrieve from user’s mobile device when the user enters store location. In paragraph [0018], “the user's shopping profile may consist, not only of the information and restrictions entered by the user through the process 100, but of information from the user's past shopping history. Such information may include the kinds, prices, sizes, colors, brands, manufacturers, sellers/merchants of products the user purchased, and the specific time of the season when the purchases were made” teaches shopping history includes prices which is a suggestion of previous purchase history includes amount of money previously spent at said location. 
Response to Arguments
35 U.S.C. 112(a) Rejections:
Applicant’s remarks filed on 12/23/2020 are fully considered and found to be unpersuasive. 
On page 7, “Applicant submits this entire rejection fails to meet the requirements as set forth in MPEP 2163III(A).”
The Examiner respectfully disagrees. The 112(a) rejection is inserted below for easy reference. 
Claims 1 and 10 recite “automatically determining, at the store's computing system, an amount of money that each said customer of the plurality of customers previously spent at said store location; automatically placing each of said plurality of customers into a prioritized customer ranking based on the automatically determined amount of money;” however, the Specification does not provide written description on how the determined amount of money does not describe how the prioritizing of prioritizing customer ranking is performed based determined amount of money previously spent. There is no specifics on how the comparing is supposed to be performed to prioritize the customer service. For example, is the prioritizing of the customer list in order of most amount of money previously spent, least amount of money previously spent, or randomly generated number that matches the closest amount of money previously spent by the customer? 
The Examiner previously identified the claim limitation at issue to be “automatically determining, at the store's computing system, an amount of money that each said customer of the plurality of customers previously spent at said store location; automatically placing each of said plurality of customers into a prioritized customer ranking based on the automatically determined amount of money;” The Examiner further established a prima facie case that paragraphs [0072]-[0076] provided limited information about an analytic engine for prioritizing that is insufficient to one ordinary skilled in the person to recognize how the applicant intends to perform the step. 
That is, although one skilled in the art would have found the invention to be enabled because one skilled in the art, without undue experimentation, could possibly come up with one way of performing the above-mentioned steps, one skilled in the art would be unable to determine how the applicant has intended for this prioritized customer ranking to be determined and placed based on the automatically determined amount of money to be done and would, therefore, be unable to determine if intended by the applicant since the applicant has failed to provide sufficient working examples of how the above steps are performed so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided. One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities of performing the above-mentioned steps without providing sufficient examples in the Specification to allow one skilled in the art to determine whether the Applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention. Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention. Applicants’ are attempting to claim any and all ways of performing the above-mentioned steps. Thus, Applicant is attempting to claim the entire genus of performing the above-mentioned steps. Ariad:
genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus. Ariad, 598 F.3d at 1349 (emphasis added).

Furthermore, Applicants’ claim to such an open-ended genus of performing the above-mentioned steps is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.” Id. At 1353. Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license. It is not a reward for the search, but compensation for its conclusion.” Id. Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.
On page 8, the Applicant emphasized from paragraph [0092] of the Specification, describes “previous purchases.” Paragraph [0095] and Figure 7 provides description for a computer system. At paragraph [00114], the Specification states, "In one embodiment, the analytics engine provides clienteling information such as credit status, previous purchases, size, etc." (Original Emphasis Added). 
The Applicant further asserts, “Thus, not only is the Specification replete with examples and description of the tracking of previous customer actions including previous purchases. There is no leap of logic required to meet the claimed feature, "automatically determining, at the store's computing system, an amount of money that each said customer of the plurality of customers previously spent at said store location.".
Since, the customer's actions including previous purchases have been tracked and maintained, using a computer system to determine an amount of money the customer has previously spent is not 
As such, Applicant submits the objection is erroneous.”
The Applicant admits that tracking information such as previous purchases and using a computer system to determine an amount of money the customer has previously spent is not something that one of ordinary skill would find challenging. The Examiner agrees, if information such as previous purchase history is accessed or identified, which is disclosure for determining an amount of money that each customer previously spent at store. Therefore 112(a) rejection for “automatically determining, at the store's computing system, an amount of money that each said customer of the plurality of customers previously spent at said store location;” is withdrawn. However, the Examiner emphasis on the 112(a) rejection for lack of written description on how the determined amount of money that each said customer of the plurality of customers previously spent at said store location is prioritized into a prioritized customer ranking.
On pages 10-11, the Applicant asserts:
“The Office Action goes on to argue "[However, the Specification does not actually describe the determining of an amount of money previously spent] nor how the prioritizing of prioritizing customer ranking based determined amount of money previously spent. There is no specifics on how the comparing is supposed to be performed to prioritize the customer service. For example, is the prioritizing of the customer list in order of most amount of money previously spent, least amount of money previously spent, or randomly generated number that matches the closest amount of money previously spent by the customer?" (OA page 4 lines 8-14) 
Applicant has reviewed the above statement and finds no preponderance of evidence as to why a person skilled in the art would not recognize in an applicant's disclosure a description of the invention defined by the claims. In fact, Applicant would argue that there is no actual reasoning provided as to 
Instead, the statement in the Office Action is merely a diatribe, that is not based in reality. E.g., "is the prioritizing of the customer list in order of most amount of money previously spent, least amount of money previously spent, or randomly generated number that matches the closest amount of money previously spent by the customer." 
Regarding the third example, e.g., "randomly generated number that matches the closest amount of money previously spent by the customer." This is a purely baseless statement that is in no way founded on the specification or on any actual language found in the specification. Thus, its point for inclusion is merely a strawman, with no legal value. 
Regarding the other two examples, Applicant submits that one of skill using nothing more than common sense and the knowledge of what the customer has previously spent, would be able to prioritize a customer list based on "the amount of money previously spent." 
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the improper rejection of Claims 1, 2, 4-6, 8-14, and 16-17 under 35 U.S.C. 112(a).”
The Examiner disagrees. The claimed invention claims specifically claims for an invention to provide a prioritized customer ranking to a sale associate’s mobile device from the computing system. The delivering method of receiving and transmitting information from store computing device to mobile device is well-known in the field. The novelty of the claimed invention would lie upon the specifics of how the information analyzed. Yet, the Applicant’s Specification fails to provide any information regarding to how a prioritized customer ranking would be prioritized based on the determined amount of money that each customer previously spent (i.e. purchase history) at the store. There are many ways that a prioritized customer ranking can be determined based on amount of money previously spent (i.e. 
Additionally noted, the Applicant fails to provide references from the originally filed Specification to provide support for the claimed limitation, “automatically placing each of said plurality of customers into a prioritized customer ranking based on the automatically determined amount of money;” rather, the Applicant has admitted that no preponderance of evidence (is need) as to why a person skilled in the art would not recognized in the applicant’s disclosure a description of the invention defined by the claims. Furthermore, the “Applicant submits that one of skill using nothing more than common sense and the knowledge of what the customer has previously spent, would be able to prioritize a customer list based on "the amount of money previously spent." In sum, the Applicant acknowledges that no written description is needed to provide support for what is considered to be well-known and obvious in the art for one of ordinary skilled using nothing more than common sense (admission to abstract idea, without the need of computer system) and the knowledge of what the customer has previously spent (i.e. purchase history) would be able to prioritize a customer list based on “the amount of money previously spent.”
Therefore, 35 U.S.C. 112(a) rejections are maintained in light of the amended limitations. 
35 U.S.C. 103 Rejections:
Applicant’s assertion are fully considered and found to be unpersuasive. 
The Applicant have asserted on pages 11-14, “The purpose of the context is to show that the claimed features in question, e.g., 
"automatically providing, from the store's computing system and to a sales 

said automatically determined amount of money; and indicating, in the automatically 
provided prioritized customer ranking, said customer that a store employee should 
contact to serve and help"; 
are a direct resultant of the automated process that is initiated automatically when the customer entered the store. 
In other words, the entire process leading up to the disputed Claim features are a direct resultant of the automated process that is initiated automatically when the customer entered the store. From the initial "automatically receiving", and throughout the rest of the claim including the "automatically providing"; "automatically accessing"; "automatically determining"; and "automatically placing". 
Thus, the Claim automatically arrives at the features "automatically providing, from the store's computing system and to a sales associate's mobile device, the prioritized customer ranking for each customer based on said automatically determined amount of money; and indicating, in the automatically provided prioritized customer ranking, said customer that a store employee should contact to serve and help" without any input other than the initial detection of the customer entering the store. The claims recite no customer interaction, no retailer interaction, no sales person interaction, or any other manual intervention or step. 
Based on the above context, Applicant respectfully submits Statler does not disclose or suggest, "automatically providing, from the store's computing system and to a sales associate's mobile device, the prioritized customer ranking for each customer based on said automatically determined amount of money; and automatically indicating, in the automatically provided prioritized customer ranking, said customer that a store employee should contact to serve and help." The Office Action relies on Claim 2 
The Examiner respectfully disagrees. First the Examiner wants to be clear that the term “automated” does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process. The term “automated” can be construed to mean “once initiated by a human, the function is performed by a machine, without the need for manually performing the function.”  Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005).
Second, computer implemented apparatus and methods of Claims 22 and 27 recite, “detecting that the customer has entered a location based on a geo-fence located around the location; automatically launching a mobile application on a mobile device associated with the customer upon determining that the customer has entered the location.” the steps specifically recites the system and method “automatically” identify, detect, and launch the functional step without any specific require of manual intervention. The arts of record all recite similar computer-implemented methods and system steps like the applicant’s claimed invention. 
Regarding to the Applicant’s assertion on Statler teaching the opposite. The Examiner respectfully disagrees. The assertion is merely taken out of context that Statler teaches the need for a customer request for help. There are many scenarios provided in Statler. The system can automatically detect, identify, and provide recommendation (which is a type of customer service) based on customer’s personal information, as provided in paragraph [0046]-[0047], [0053], and [0063]. Additionally, the customer can request help when needed, which is important to customer service system. However, Statler also states the issue with not wanted to be disturbed when shopping, providing the option for the customer to be identified “help is not wanted”, as indicated in paragraphs [0029], [0033]-[0034], and [0052]. If these personal information and preference are not automatically transmitted to the 
The Examiner respectfully disagrees with Applicant’s assertions and 35 U.S.C. 103 Rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.C./Examiner, Art Unit 3689                        

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687